                    1     WILLIAM L. BOWEN, SBN 229938
                          BOWEN & NGUYEN, LLP
                    2     2540 Douglas Blvd., Suite 200
                          Roseville, CA 95661
                    3     Telephone: 916.742.2220
                          Facsimile: 916.288.9858
                    4     Bill@BowenNguyen.com
                    5     Attorneys for Plaintiff SHANNON COUSINS KAMARA
                    6     MICHAEL G. PEDHIRNEY, Bar No. 233164
                          LITTLER MENDELSON, P.C.
                    7     333 Bush Street, 34th Floor
                          San Francisco, CA 94104
                    8     Telephone:    415.433.1940
                          mpedhirney@littler.com
                    9
                          JOHN H. ADAMS, JR., Bar No. 253341
                  10      LITTLER MENDELSON, P.C.
                          500 Capitol Mall
                  11      Suite 2000
                          Sacramento, CA 95814
                  12      Telephone:    916.830.7200
                          jhadams@littler.com
                  13
                          Attorneys for Defendant
                  14      ADAMS & ASSOCIATES, INC.
                  15

                  16                                    UNITED STATES DISTRICT COURT

                  17                                    EASTERN DISTRICT OF CALIFORNIA

                  18      SHANNON COUSINS KAMARA,                    Case No. 2:16-cv-02300-TLN-KJN
                  19                       Plaintiff,                JOINT STIPULATION AND ORDER TO
                                                                     CONTINUE THE NON-EXPERT
                  20            v.                                   DISCOVERY CUTOFF
                  21      ADAMS & ASSOCIATES, INC.,
                  22                       Defendant.
                  23

                  24

                  25

                  26

                  27

                  28
LITTLER MENDELSON, P.C.   JOINT STIP & ORDER TO CONTINUE NON-                         Case No. 2:16-cv-02300-TLN-KJN
      500 Capitol Mall
        Suite 2000
                          EXPERT DISCOVERY CUTOFF
   Sacramento, CA 95814
       916.830.7200
                    1                    Plaintiff Shannon Cousins Kamara (“Plaintiff”) and Defendant Adams & Associates,
                    2     Inc. (“Defendant”) (collectively, Plaintiff and Defendant are referred to as the “Parties”), by and
                    3     through their respective counsel of record, hereby stipulate to extend the September 27, 2019, non-
                    4     expert discovery cutoff by 60 days, until November 26, 2019. In support of this stipulation, the
                    5     parties offer the following:
                    6                    1.      The Parties are engaged in settlement discussions and believe that additional
                    7     time to complete written discovery and depositions will aid their attempts to resolve this matter
                    8     without further litigation. The Parties wish to put on hold certain items of discovery while they
                    9     engage in a good-faith attempt at reaching settlement, and additional time to complete discovery
                  10      should the matter not resolve will aid the Parties in engaging in meaningful settlement discussions.
                  11                     2.      The extension of the non-expert discovery cutoff will not affect any other
                  12      deadlines, including the deadline to disclose expert witnesses and for hearing on dispositive motions.
                  13                     THEREFORE, subject to the approval of this Court, it is hereby stipulated and
                  14      agreed that the cutoff for non-expert discovery be extended by 60 days, making the new deadline
                  15      November 26, 2019.
                  16                     IT IS SO STIPULATED.
                  17
                          Dated: September 23, 2019
                  18
                                                                            /s/ William L. Bowen (as authorized on 9/23/19
                  19                                                        WILLIAM L. BOWEN
                                                                            BOWEN & NGUYEN, LLP
                  20                                                        Attorneys for Plaintiff
                                                                            SHANNON COUSINS KAMARA
                  21
                          Dated: September 23, 2019
                  22

                  23
                                                                            /s/ John H. Adams, Jr.
                  24                                                        MICHAEL G. PEDHIRNEY
                                                                            JOHN H. ADAMS, JR.
                  25                                                        LITTLER MENDELSON, P.C.
                                                                            Attorneys for Defendant
                  26                                                        ADAMS & ASSOCIATES, INC.
                  27

                  28
LITTLER MENDELSON, P.C.   JOINT STIP & ORDER TO CONTINUE NON-                                   Case No. 2:16-cv-02300-TLN-KJN
      500 Capitol Mall
        Suite 2000        EXPERT DISCOVERY CUTOFF
   Sacramento, CA 95814
       916.830.7200
                    1                  IT IS SO ORDERED.
                    2
                          Dated: September 24, 2019
                    3
                                                                     Troy L. Nunley
                    4                                                United States District Judge

                    5

                    6

                    7

                    8

                    9

                  10

                  11

                  12

                  13

                  14

                  15

                  16

                  17

                  18

                  19

                  20

                  21

                  22

                  23

                  24

                  25

                  26

                  27

                  28
LITTLER MENDELSON, P.C.   JOINT STIP & ORDER TO CONTINUE NON-   2.            Case No. 2:16-cv-02300-TLN-KJN
      500 Capitol Mall    EXPERT DISCOVERY CUTOFF
        Suite 2000
   Sacramento, CA 95814
       916.830.7200
